ORDER
CARMAN, Judge.
This case having been duly submitted for decision and this Court, after due deliberation, having rendered a decision herein, which reversed in part, remanded in part and sustained in part the Department of Commerce’s final results in Roller Chain, Other Than Bicycle, From Japan; Final Results of Antidumping Duty Administrative Review, 57 Fed.Reg. 43,697 (1992); and Commerce having reported the results of its remand determination to this Court; and plaintiffs having accepted the remand determination, it is hereby
ORDERED the Department of Commerce’s Final Results of Redetermination Pursuant to Court Remand, Sugiyama Chain Co. v. United States, Slip Op. 98-78 is sustained; and it is further
ORDERED this case is dismissed.